CALABRIA, Judge.
Brandon Christopher Carlton ("defendant") appeals from a judgment entered pursuant to an Alford plea. We affirm.
On 9 March 2016, defendant entered an Alford plea to misdemeanor assault on a government official, pursuant to N.C. Gen. Stat. § 14-33(c)(4) (2015).1 See North Carolina v. Alford , 400 U.S. 25, 27 L.Ed. 2d 162 (1970). The trial court sentenced defendant, as a prior conviction level II, to a suspended term of 75 days in county jail plus 24 months of supervised probation. Defendant filed timely notice of appeal.
Counsel appointed to represent defendant is unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asks that this Court conduct its own review of the record for possible prejudicial error. Counsel shows to the satisfaction of this Court that she has complied with the requirements of Anders v. California , 386 U.S. 738, 18 L.Ed. 2d 493 (1967), and State v. Kinch , 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary to do so. Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time for him to do so has expired.
In accordance with Anders , we have fully examined the record to determine whether any issues of arguable merit appear. We have been unable to find any possible prejudicial error and conclude that the appeal is wholly frivolous. Therefore, we affirm the trial court's judgment.
AFFIRMED.
Report per Rule 30(e).
Chief Judge McGEE and Judge DILLON concur.

Defendant also entered an Alford plea to felonious possession of marijuana in file number 16 CRS 31. However, he did not perfect an appeal from the judgment entered therein.